Citation Nr: 0916617	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

The Veteran presented testimony before the undersigned in 
December 2007.  A transcript of this hearing has been 
associated with his VA claims folder.  The Veteran's case was 
advanced on the Board's docket at the hearing due to his 
advanced age.  See Board Hearing Tr. at 2; 38 C.F.R. § 
20.900(c) (2008).

The case was most recently before the Board in May 2008 at 
which time the Board reopened the Veteran's previously-denied 
service-connection claims for back and right knee 
disabilities and remanded those issues together with the 
issue of service connection for a left knee disability for 
additional development.  That development now having been 
completed, the case is once again before the Board.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

This appeal arises out of the Veteran's contention that his 
current back and knee disabilities had their genesis during 
his period of military service.  He alternatively maintains 
that his current bilateral knee disability is secondary to 
his claimed back condition.  The Veteran's service treatment 
records reflect that he was treated on multiple occasions 
during service for complaints of back pain, which was 
diagnosed as mild chronic myositis.  There are no records of 
treatment for knee pain in service.  Before the Board can 
adjudicate these claims on the merits, however, additional 
development is required.  The Board will discuss each of its 
reasons for remand in turn.

Reasons for Remand

Social Security Records

There is some indication in the claims file that the Veteran 
is in receipt of disability benefits from the Social Security 
Administration (SSA).  See, e.g., VA Form 21-0512V, received 
in October 1988 (noting the Veteran's receipt of Supplemental 
Security Income); VA Form 21-6897, dated in January 1976 
(indicating that the Veteran had applied for disability 
benefits with SSA and was awaiting a determination).  
Following the Board's May 2008 remand, the Veteran's Social 
Security records were requested from SSA.  However, it does 
not appear from the record that any response was received 
that agency, and it remains unclear if SSA has pertinent 
records pertaining to the Veteran or if such records are 
unavailable.  The record does not indicate that any follow-up 
request was made.  

Because SSA records are potentially relevant to each of the 
Veteran's claims, an additional attempt should be made to 
obtain them on remand.  If such records are unavailable or 
otherwise not in existence, the Veteran's claims folder 
should be clearly documented to that effect.  See 38 C.F.R. § 
3.159(c)(2) (2008) (requiring that VA "will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency" and will end its efforts 
"only if VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be 
futile").  


Medical Opinions

The Board's May 2008 remand specifically requested that the 
Veteran be afforded a VA examination to address the potential 
relationship between his current back and knee disabilities 
and his period of active duty.  The Board also requested that 
the examiner render an opinion as to the potential 
relationship between the Veteran's knee disabilities and his 
back disability.  As a result of the Board's request, VA 
examinations of the knees and spine were conducted in October 
2008 by the same examiner.  After reviewing the claims file 
and conducting a physical examination of the Veteran, the 
examiner concluded that he could not provide an opinion as to 
the relationship between the Veteran's back and knee 
disabilities and service "without resort to mere 
speculation."  Given the inconclusive nature of this 
opinion, it is of no probative value.  See generally Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). (observing that evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim).  

The examiner also failed to render an opinion regarding the 
relationship between the Veteran's knee and back 
disabilities, as requested by the Board's remand.  Because 
the Board's remand instructions in this respect were not 
complied with, the case must again be remanded so that a 
medical opinion addressing this question can be obtained.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The only other competent medical evidence regarding the 
etiology of the Veteran's current back disability is the July 
2008 opinion of Dr. E.M., one of the Veteran's VA physicians.  
Dr. E.M. opined in a brief handwritten statement that it was 
"more likely than not that [the Veteran's] back conditions 
[were] aggravated by his service duty."  Dr. E.M. did not, 
however, include any explanation or underlying rationale for 
his opinion and it is unclear if Dr. E.M. reviewed the 
Veteran's pertinent medical history or had access to the 
same.  Indeed, Dr. E.M.'s statement devotes only two 
sentences to the Veteran's back condition.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion"); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing Board's duty 
to return inadequate examination report).  Dr. E.M. likewise 
made no statement regarding the potential relationship 
between the Veteran's current knee disabilities and service 
or the potential relationship between the Veteran's knee 
disabilities and his back disability.

Because the nature and etiology of the Veteran's current back 
and knee disabilities remain obscure, and because the medical 
opinions obtained fail to squarely address each of the 
questions posed by the Board's May 2008 remand, the case must 
again be remanded so that additional etiological opinions can 
be obtained.

The Board sincerely regrets the additional delay caused by 
this remand.  However, the additional development requested 
herein is necessary to ensure that all evidence potentially 
favorable to the Veteran's appeal is obtained.  It is also 
necessary to ensure that the Veteran is afforded due process 
of law.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With any needed assistance from the 
Veteran, obtain from the SSA records 
pertinent to any claim made by the 
Veteran for disability benefits as well 
as the medical records relied upon 
concerning such claim.  If such records 
are unavailable, the Veteran's claims 
file should be clearly documented to that 
effect.

2.  After the above development is 
completed, arrange for review of the 
Veteran's claims file by an 
appropriately-qualified physician, other 
than the physician who performed the 
October 2008 VA examinations.  After 
reviewing the Veteran's VA claims folder, 
the physician should address the 
following questions:

(a.) For each back disability identified, 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that such was incurred in or 
aggravated by the Veteran's military 
service, to include his in-service 
complaints of back pain and diagnosis of 
myositis.

(b.) For each right knee disability 
identified, provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such was 
incurred in or aggravated by the 
Veteran's military service.  If a right 
knee disability is identified and the 
reviewer determines that such was not 
incurred in or aggravated by the 
Veteran's military service, provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that such was either caused or aggravated 
by a back disability. 

(c.) For each left knee disability 
identified, provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such was 
incurred in or aggravated by the 
Veteran's military service.  If a left 
knee disability is identified and the 
reviewer determines that such was not 
incurred in or aggravated by the 
Veteran's military service, provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that such was either caused or aggravated 
by a back disability. 

If the reviewer deems it necessary, the 
Veteran should undergo physical 
examination and/or diagnostic testing.  
The reviewing physician's opinion should 
be associated with the Veteran's VA 
claims folder.  The reviewer is requested 
to explain any opinion provided, and to 
include supporting references to the 
Veteran's medical record.

3.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the Veteran until he is contacted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


